Exhibit 10.3




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT, dated as of July __, 2010 (this
“Agreement”), is entered into by and between ABSOLUTE LIFE SOLUTIONS, INC., a
Nevada corporation with headquarters located at 45 Broadway, 6th Floor, New
York, NY 10006 (the “Company”), and each individual or entity named on an
executed counterpart of the signature page hereto (each such signatory is
referred to as a “Buyer”) (each agreement with a Buyer being deemed a separate
and independent agreement between the Company and such Buyer, except that each
Buyer acknowledges and consents to the rights granted to each other Buyer [each,
an “Other Buyer”] under such agreement and the Transaction Agreements, as
defined below, referred to therein).




W I T N E S S E T H:




WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act; and




WHEREAS, the Company desires to sell and the Buyer wishes to purchase from the
Company, subject to and upon the terms and conditions set forth in this
Agreement and acceptance of this Agreement by the Company, shares of the Series
A 12.5% Convertible Preferred Stock, par value $0.00001 per share and having a
Stated Value of $1,000 per share (the “Stated Value”), of the Company (the
“Designated Preferred Stock”) which will be convertible into shares of Common
Stock, $0.00001 par value per share, of the Company (the “Common Stock”), upon
the terms and subject to the conditions of such Designated Preferred Stock,
together with the Warrants (as defined below) exercisable for the purchase of
shares of Common Stock;




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

AGREEMENT TO PURCHASE; PURCHASE PRICE.




a.

Agreement to Purchase.




(i)

Subject to the terms and conditions set forth in this Agreement and the other
Transaction Agreements, the undersigned hereby agrees to purchase from the
Company the number of shares of Designated Preferred Stock specified on the
Buyer’s signature page of this Agreement (the “Purchased Shares”) and the
Warrants (the Purchased Shares and the Warrants, collectively, the “Purchased
Securities”) for the purchase price set forth on the Buyer’s signature page of
this Agreement (the “Purchase Price”), which Purchase Price is not less than
$250,000.00.




(ii)

The actual total Purchase Price of all Buyers (including Other Buyers), which
shall not be less than the Minimum Aggregate Purchase Price and not more than
the Maximum Aggregate Purchase Price (as those terms are defined below), is
referred to as the “Aggregate Purchase Price.”




(iii)

The Designated Preferred Stock shall have the terms and conditions set forth in
the Certificate of Designations of Rights and Preferences of the Series A 12.5%
Convertible Preferred Stock of the Company attached hereto as Annex I (the
“Certificate of Designations”). Among other things, each share of Designated
Preferred Stock shall be convertible into Common Stock at the Conversion Price
(as that term is defined in the Certificate of Designations).1 References herein
to the terms of the Purchased Shares refer to the terms of the Certificate of
Designations.




(iv)

On the relevant Closing Date (as defined below), the Purchase Price shall be
paid by the Buyer and the Company will deliver the Closing Certificates (as
defined below) to the Escrow Agent, as provided in Section 1(c) hereof.




(v)

The purchase to be made by the Buyer from the Company and the issuance by the
Company to the Buyer of the Purchased Securities to the Buyer are sometimes
referred to herein and in the other Transaction Agreements as the purchase and
sale of the Purchased Securities, and are referred to collectively as the
“Transactions.”




b.

Certain Definitions. As used herein, each of the following terms has the meaning
set forth below, unless the context otherwise requires:







____________

1 The Company and the Buyer note that the Conversion Price shall initially be
One Dollar ($1.00) per share, which price may be adjusted from time to as
provided in the Certificate of Designations.





--------------------------------------------------------------------------------

“Additional Closing Date” means, if there is more than one Closing Date, the
relevant Buyer’s Closing Date after the Initial Closing Date.




“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.




“Buyer’s Closing Date” means the Closing Date applicable to the Transactions for
the relevant Buyer.




“By-laws” means the by-laws of the Company (howsoever denominated), as amended
to date.




“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.




“Closing Certificates” means the (x) the original stock certificate(s)
representing the Purchased Shares and (y) the Warrant, each duly executed by the
Company and issued in the name of the Buyer on the Buyer’s Closing Date.




“Closing Date” means the date for the closing of the Buyer’s Transactions, which
may be the Initial Closing Date or the relevant Additional Closing Date, as the
case may be; provided, however, that, once subscriptions for at least the
Minimum Aggregate Purchase Price have been received and accepted and the funds
representing the Purchase Price for such Buyers at least equal to the Minimum
Aggregate Purchase Price have been received in escrow as provided herein, there
may be an Initial Closing Date followed by one or more Additional Closing Dates,
as provided in Section 6 hereof; and provided, further, that no Closing Date
shall be later than the Latest Closing Date.




“Company's SEC Documents” means the Company’s filings on the SEC’s EDGAR system
filed by the Company on or after March 1, 2010.




“Conversion Shares” means any or all of (i) the shares of Common Stock issued or
issuable upon conversion of the Purchased Shares, and (ii) the shares of Common
Stock issued or issuable in payment of accrued dividends thereon, as
contemplated in the Certificate of Designations.




“Current Information Reports” means all reports and material required to be
filed by the Company so that the conditions, if applicable, of Rule 144 that
there is adequate current information with respect to the Company will be
satisfied.




“Disclosure Annex” means Annex III to this Agreement; provided, however, that
whether or not any information in the Disclosure Annex references one or more
specific Sections of this Agreement, such disclosure shall qualify all other
relevant provisions in this Agreement.




“Escrow Agent” means Krieger & Prager LLP, the escrow agent identified in the
Joint Escrow Instructions attached hereto as Annex II (the “Joint Escrow
Instructions”).




“Escrow Funds” means the Purchase Price delivered to the Escrow Agent as
contemplated by Sections 1(c) and (d) hereof.




“Escrow Property” means the Escrow Funds and the Closing Certificates delivered
to the Escrow Agent, as contemplated by Section 1(c) hereof.




“Exercise Price” means the per share exercise price of a Warrant.




“Expiration Date” means the close of business on the last day of the calendar
month in which the Fifth Anniversary Date occurs.




“Final Lock-up Date” means the date on which the aggregate Stated Value of all
outstanding unconverted Purchased Shares is twenty-five percent (25%) or less of
the Aggregate Purchase Price.




“Fifth Anniversary Date” means the fifth annual anniversary of the Initial
Closing Date.




“Holder” means the Person holding the relevant Securities at the relevant time.




“Initial Closing Date” means the Closing Date or, if there is more than one
Closing Date for the transactions contemplated by this Agreement, the Closing
Date for the first of such closings; provided, however, that in all instances
the aggregate Purchase Price for all Buyers whose

Transactions are closing on the Initial Closing Date shall be for at least the
Minimum Aggregate Purchase Price.





2




--------------------------------------------------------------------------------







“Issue Date” means, with respect each Purchased Share and each Warrant, the
Closing Date on which such instrument was initially issued to the Buyer.




“Issue Date Conversion Shares” means, with respect to the Buyer’s Closing Date,
the number of shares of Common Stock equal to (x) the Stated Value of the
Purchased Shares issued to the Buyer on such Closing Date, divided by (y) the
Conversion Price (without regard to whether or not the Purchased Shares were
convertible on such date in accordance with their terms) in effect on such date.




“Last Audited Date” means August 31, 2009.




“Latest Closing Date” means the earlier of (x) if, as a result of the
Transactions consummated on a Closing Date, the Maximum Aggregate Purchase Price
has been achieved, that Closing Date, or (z) the date which is four months after
the Initial Closing Date.




“Majority in Interest of the Holders” means one or more Holders whose respective
outstanding Stated Value of the Purchased Shares held by each of them, as of the
relevant date, aggregate more than fifty percent (50%) of the aggregate
outstanding Stated Value of the outstanding unconverted Purchased Shares held by
the Buyer and all Other Buyers on that date.




“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Purchased Securities or
any of the Transaction Agreements, (y) have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its subsidiaries, taken as a whole, or (z) adversely impair the
Company's ability to perform fully on a timely basis its material obligations
under any of the Transaction Agreements or the transactions contemplated
thereby.




“Maximum Aggregate Purchase Price” means Sixty Million Dollars ($60,000,000.00).




“Minimum Aggregate Purchase Price” means Five Million Dollars ($5,000,000.00).




“New Common Stock” means shares of Common Stock and/or securities convertible
into, and/or other rights exercisable for, Common Stock, which are offered or
sold in a New Transaction.




“New Transaction” means, unless consented to by a Majority in Interest of the
Holders (which consent is in the sole discretion of the Holders and may be
withheld for any reason or for no reason whatsoever), (i) a sale of

(A) Common Stock below the then applicable Conversion Price, (B) Pari Passu
Securities (as defined in the Certificate of Designations), or (C) a security
convertible into Common Stock or (ii) an equity or credit line transaction, in a
transaction offered or consummated after the date hereof; but such term does not
include (a) the sale of the Purchased Shares to the Buyer and the Other Buyers,
(b) the issuance of Common Stock upon the exercise or conversion of options,
warrants or convertible securities outstanding on the date hereof, or in respect
of any other financing agreements as in effect on the date hereof and identified
in the Disclosure Annex or in the Company’s SEC Documents, (c) the issuance of
New Common Stock pursuant to an Employee Stock Option Plan (an “ESOP”) or a
stock incentive plan of the Company, (d) the issuance of New Common Stock
pursuant to a non-employee director stock option plan of the Company, (e) the
issuance of New Common Stock pursuant to a consultants’ stock option plan of the
Company, (f) the issuance of Common Stock upon the exercise of any options or
warrants referred to in the preceding clauses of this paragraph, (g) the
issuance of stock options or warrants to employees, officers or directors of the
Company, or (h) the issuance of up to an aggregate of 1,000,000 shares of Common
Stock (or securities convertible into such number of shares and then the
subsequent issuance of such shares upon conversion) issued to other service
providers but not at a price or conversion price of less than $1.00 per share.




“New Transaction Period” means the period commencing on the Closing Date and
continuing through and including the Final Lock-up Date.




“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.




“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not include the “pink sheets.”




“Registration Rights Agreement” means the Registration Rights Agreement of even
date herewith, to which the Company and the Buyer are parties, which
Registration Rights Agreement shall be substantially in the form of Annex IV
hereto.




“Rule 144" means, as may be in effect from time to time, (i) Rule 144
promulgated under the Securities Act or (ii) any other similar rule or
regulation of the SEC that may at any time permit Holder to sell securities of
the Company to the public without registration under the Securities Act.





3




--------------------------------------------------------------------------------







“Securities” means the Purchased Securities and the Shares.




“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.




“State of Incorporation” means Nevada.




“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company's SEC Documents) whether now existing or
hereafter acquired or created.




“Trading Day” means any day during which the Principal Trading Market shall be
open for business.




“Transaction Agreements” means this Agreement, the Certificate of Designations,
the Joint Escrow Instructions, each issued Warrant, the Registration Rights
Agreement and the Disclosure Annex and includes all ancillary documents referred
to in those agreements.




“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.




“Warrant Shares” means shares of Common Stock issued or issuable upon exercise
of the Warrants.




“Wire Instructions” means the Purchase Price Wire Instructions as provided in
Annex VII annexed hereto.




c.

Form of Payment; Delivery of Closing Certificates.




(i)

The Buyer shall pay the Purchase Price by delivering immediately available good
funds in United States Dollars to the Escrow Agent no later than the date prior
to the Buyer’s Closing Date.




(ii)

(A)

With respect to Initial Closing Date, the Company will deliver the relevant
Certificates to the Escrow Agent no later than three (3) Trading Days after the
Escrow Agent notifies the Company that the Escrow Agent has on deposit cleared
funds from or on behalf of one or more Buyers in an aggregate amount equal to at
least the Minimum Aggregate Purchase Price.




(B)

If there is more than one Closing Date, then with respect to each Additional
Closing Date, the Company will deliver the relevant Closing Certificates to the
Escrow Agent within three (3) Trading Days after the Escrow Agent notifies the
Company that the Escrow Agent has on deposit cleared funds equal to the Purchase
Price for the one or more relevant Other Buyers;

provided, however, that the Aggregate Purchase Price of all Buyers on all
Closing Dates (including the then current Closing Date) shall not exceed the
Maximum Aggregate Purchase Price.




(C)

Such Closing Certificates shall be held in escrow as provided in the Joint
Escrow Instructions.




(iii)

By signing this Agreement, each of the Buyer and the Company, subject to
acceptance by the Escrow Agent, agrees to all of the terms and conditions of,
and becomes a party to, the Joint Escrow Instructions, all of the provisions of
which are incorporated herein by this reference as if set forth in full.




d.

Method of Payment. Payment into escrow of the Purchase Price shall be made to
the Escrow Agent as provided in the Wire Instructions.




2.

BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION. The Buyer represents and warrants to, and covenants and agrees
with, the Company, as of the date hereof and, except as otherwise noted, as of
the Buyer’s Closing Date, as follows:




a.

Without limiting Buyer's right to sell the Securities pursuant to an effective
registration statement or otherwise in compliance with the Securities Act, the
Buyer is purchasing the Securities for the Buyer’s own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.




b.

The Buyer is (i) an “accredited investor” as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act, (ii) experienced in
making investments of the kind described in this Agreement and the other
Transaction Agreements, (iii) able, by reason of the business and financial
experience of the Buyer and the Buyer’s professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
Affiliates or selling agents), to protect the Buyer’s own interests in
connection with the transactions described in this Agreement and the other
Transaction Agreements, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.





4




--------------------------------------------------------------------------------







c.

All subsequent offers and sales of the Securities by the Buyer shall be made
pursuant to registration of the relevant Securities under the Securities Act or
pursuant to an exemption from such registration.




d.

The Buyer understands and agrees that the Securities have not been registered
under the Securities Act or any applicable state securities laws, by reason of
their issuance in a transaction that does not require registration under the
Securities Act (based in part on the accuracy of the representations and
warranties of the Buyer contained herein), and that such Securities must be held
indefinitely unless a subsequent disposition is registered under the Securities
Act or any applicable state securities laws or is exempt from such registration.
The Buyer understands that the Securities are being offered and sold to the
Buyer in reliance on specific exemptions from the registration requirements of
the Securities Act and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Buyer's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Securities.




e.

The Buyer and the Buyer’s advisors, if any, have been furnished with or have
been given access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Purchased Securities which have been requested by the Buyer, including those set
forth in any Disclosure Annex attached hereto. The Buyer and the Buyer’s
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management and have received complete and satisfactory answers
to any such inquiries. Without limiting the generality of the foregoing, the
Buyer has also had the opportunity to obtain and to review the Company's SEC
Documents. Buyer acknowledges that the Company intends to file the Disclosure
Annex (in whole or in part) as a Form 8-K with the Securities and Exchange
Commission and that Buyer has had access to, and the opportunity to review same.




f.

The Buyer understands that its investment in the Securities involves a high
degree of risk.




g.

The Buyer hereby represents that, in connection with the Buyer’s investment or
the Buyer’s decision to purchase the Securities, the Buyer has not relied on any
statement or representation of any Person, including any such statement or
representation by the Company or any of their respective controlling Persons,
officers, directors, partners, agents and employees or any of their respective
attorneys, except as specifically set forth herein.




h.

The Buyer understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the suitability of the investment in the
Securities nor have any such authorities passed upon or endorsed the merits of
the offering of the Securities.




k.

This Agreement and each of the other Transaction Agreements to which the Buyer
is a party, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Buyer. This Agreement has been executed and
delivered by the Buyer, and this Agreement is, and each of the other Transaction
Agreements to which the Buyer is a party, when executed and delivered (or deemed
executed and delivered as contemplated hereby) by the Buyer, will be valid and
binding obligations of the Buyer enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.




l.

The execution, delivery and performance of this Agreement and the consummation
by the Buyer of the transactions contemplated hereby or relating hereto do not
and will not conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument or obligation to which the Buyer is a party
or by which its properties or assets are bound, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Buyer or its properties (except for such
conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on the Buyer’s ability to fulfill its
obligations under this Agreement or the other Transaction Agreements). The Buyer
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Buyer is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.




m.

The Buyer understands that if there is more than one Closing Date, Other Buyers
did or will have the opportunity to enter into this Agreement on the same terms
as those applicable on the Initial Closing Date (such as, but not necessarily
limited to, the Conversion Price and the dividend rate of the Purchased Shares,
and the Expiration Date and Exercise Price specified in the Warrant) will apply
to the Transactions of Other Buyers consummated on other Closing Dates, whether
such other Closing Dates were before or will be after the Buyer’s Closing Date,
despite the fact that certain events occurred or will occur or other information
became or will become known in the interim and despite the fact that certain
facts, such as, but not necessarily limited to, trading prices and activity with
respect to the Company or in general, and the financial condition of the
Company, may vary from those applicable to the Buyer’s Closing Date.





5




--------------------------------------------------------------------------------







3.

COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to the Buyer
as of the date hereof and, except as otherwise noted, as of the Buyer’s Closing
Date that, except as otherwise provided in the Disclosure Annex or in the
Company’s SEC Documents:




a.

Rights of Others Affecting the Transactions. There are no preemptive rights of
any stockholder of the Company to acquire the Securities. No other party has a
currently exercisable right of first refusal which would be applicable to any or
all of the transactions contemplated by the Transaction Agreements. Except as
set forth in the Disclosure Annex, no Person has, and as of the Closing Date, no
Person shall have, any demand, “piggy-back” or other rights to cause the Company
to file any registration statement under the Securities Act relating to any of
its securities or to participate in any such registration statement.




b.

Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have or result
in a Material Adverse Effect. The Company has registered its stock and is
obligated to file reports pursuant to Section 12 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Common
Stock is not currently quoted on any trading market.




c.

Authorized Shares.




(i)

The capitalization of the Company (including the number of shares of each class
of stock which is authorized and the number of such shares which are
outstanding) is as indicated in the Disclosure Annex.




(ii)

There are no outstanding securities which are exercisable for, exchangeable for
or convertible into shares of Common Stock or exercisable for, exchangeable for
or convertible into instruments which are convertible into shares of Common
Stock, whether such exercise, exchange or conversion is currently exercisable or
exercisable only upon some future date or the occurrence of some event in the
future. If any such securities are listed on the Disclosure Annex, the number or
amount of each such outstanding convertible security and the conversion terms
are set forth in said Disclosure Annex.




(iii)

All issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable. The Company has sufficient
authorized and unissued shares of Common Stock as may be necessary to effect the
issuance of the Shares on the Closing Date, were the Purchased Shares fully
converted and were the Warrant fully exercised on that date (without regard to
any limitations on such conversion or exercise).




(iv)

The Shares have been duly authorized by all necessary corporate action on the
part of the Company, and, when issued on conversion of, or in payment of
dividends on, the Purchased Shares or upon exercise of the Warrants, in each
case in accordance with their respective applicable terms, will have been duly
and validly issued, fully paid and non-assessable and will not subject the
Holder thereof to personal liability by reason of being such Holder.




d.

Transaction Agreements and Stock. This Agreement and each of the other
Transaction Agreements, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and each of
the Certificate of Designations, the Warrants and each of the other Transaction
Agreements, when executed and delivered by the Company (or deemed executed and
delivered by the Company as contemplated hereby), will be, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors' rights generally.




e.

Non-contravention. The execution and delivery of this Agreement and each of the
other Transaction Agreements by the Company, the issuance of the Securities in
accordance with the terms hereof, and the consummation by the Company of the
other transactions contemplated by this Agreement, the Certificate of
Designations, the Warrants and the other Transaction Agreements do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the Certificate of
Incorporation or By-laws, each as currently in effect, (ii) any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or by which it or any of its properties or assets are bound,
including any listing agreement for the Common Stock except as herein set forth,
or (iii) to its knowledge, any existing applicable law, rule, or regulation or
any applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.





6




--------------------------------------------------------------------------------







f.

Securities Law Matters; Approvals.




(i)

No authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders of the Company is required to be obtained by the Company for
the issuance and sale of the Securities to the Buyer as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.




(ii)

Assuming the accuracy of the representations and warranties of the Buyer set
forth in Section 2, the offer and sale by the Company of the Purchased
Securities is exempt from (A) the registration and prospectus delivery
requirements of the Securities Act and the rules and regulations of the SEC
thereunder and (B) the registration and/or qualification provisions of all
applicable state and provincial securities and “blue sky” laws.




g.

Filings. None of the Company’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. Since July 1, 2009, the Company has filed all annual and quarterly
reports required to be filed by the Company with the SEC under Section 13(a) or
15(d) of the Exchange Act. The financial statements of the Company included in
the Company’s SEC Documents, as of the dates of such documents, were true and
complete in all material respects and complied with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto, were prepared in accordance with generally accepted accounting
principles in the United States (“GAAP”) (except in the case of unaudited
statements permitted by Form 10-Q under the Exchange Act) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly presented the consolidated financial position of the
Company and its Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments that
in the aggregate are not material and to any other adjustment described
therein).




h.

Absence of Certain Changes. Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent),

other than current liabilities paid in the ordinary course of business
consistent with past practices; (iii) declared or made any payment or
distribution of cash or other property to stockholders with respect to its
capital stock, or purchased or redeemed, or made any agreements to purchase or
redeem, any shares of its capital stock; (iv) sold, assigned or transferred any
other material tangible assets, or canceled any material debts owed to the
Company by any third party or material claims of the Company against any third
party, except in the ordinary course of business consistent with past practices;
(v) waived any rights of material value, whether or not in the ordinary course
of business, or suffered the loss of any material amount of existing business;
(vi) made any increases in employee compensation, except in the ordinary course
of business consistent with past practices; or (vii) experienced any material
problems with labor or management in connection with the terms and conditions of
their employment.




i.

Full Disclosure. The Disclosure Annex does not contain any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. There is no fact known to the
Company (other than conditions known to the public generally or as disclosed in
the Company’s SEC Documents or the Disclosure Annex) that has not been disclosed
in writing to the Buyer that would reasonably be expected to have or result in a
Material Adverse Effect.




j.

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Agreements. The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.




k.

No Integrated Offering. Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, at any time
since December 1, 2009, made any offer or sales of any security or solicited any
offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.





7




--------------------------------------------------------------------------------







l.

Fees to Brokers, Finders and Others. The Company has taken no action which would
give rise to any claim by any Person for brokerage commission, placement agent
or finder's fees or similar payments by Buyer relating to this Agreement or the
transactions contemplated hereby. Except for such fees arising as a result of
any agreement or arrangement entered into by the Buyer without the knowledge of
the Company (a “Buyer’s Fee”), Buyer shall have no obligation with respect to
such fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this paragraph that may be due in connection
with the transactions

contemplated hereby. The Company shall indemnify and hold harmless each of
Buyer, its employees, officers, directors, agents, and partners, and their
respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney's fees) and expenses suffered
in respect of any such claimed or existing fees (other than a Buyer’s Fee).




m.

Disclosure. No event or circumstance has occurred or exists with respect to the
Company or its business, properties, prospects, operations or financial
conditions, which under applicable law, rule or regulation, requires public
disclosure or announcement by the Company




n.

Confirmation. The Company agrees that, if, to the knowledge of the Company, any
events occur or circumstances exist prior to the release of the Escrow Funds to
the Company which would make any of the Company’s representations or warranties
set forth herein materially untrue or materially inaccurate as of such date, the
Company shall immediately notify the Buyer and the Escrow Agent in writing prior
to such date of such fact, specifying which representation, warranty or covenant
is affected and the reasons therefore.




o.

No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Agreements or the
Disclosure Annex or which individually or in the aggregate, do not or would not
have a Material Adverse Effect. No event or circumstances has occurred or exists
with respect to the Company or its properties, business, operations, financial
condition, or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed. Except
as otherwise provided in the Disclosure Annex or in the Company’s SEC
Documents:, there are no proposals currently under consideration or currently
anticipated to be under consideration by the Board of Directors or the executive
officers of the Company which proposal would (x) change the certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.




p.

Approvals. No authorization, approval, consent or license of any court,
governmental body, regulatory agency, self-regulatory organization, is required
to be obtained by the Company, or any of its principals for the Company to
commence and operate the business activities set forth in the Disclosure Annex
except such authorizations, approvals and consents that have been obtained.




4.

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.




a.

Transfer Restrictions. The Buyer acknowledges that (1) the Securities have not
been and are not being registered under the provisions of the Securities Act
and, except as provided in the Registration Rights Agreement, the Shares have
not been and are not being registered under the Securities Act, and may not be
transferred unless (A) subsequently registered thereunder or (B) the Buyer shall
have delivered to the Company an opinion of counsel, reasonably satisfactory in
form, scope and substance to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration; (2) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of said Rule and further, if said
Rule is not applicable, any resale of such Securities under circumstances in
which the seller, or the Person through whom the sale is made, may be deemed to
be an underwriter, as that term is used in the Securities Act, may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (3) except as may be specifically
provided in the Transaction Agreements, neither the Company nor any other Person
is under any obligation to register the Securities under the Securities Act or
to comply with the terms and conditions of any exemption thereunder.




b.

Restrictive Legend. The Buyer acknowledges and agrees that, until such time as
the relevant Shares have been registered under the Securities Act and may be
sold in accordance with an effective registration statement, or until such
Shares can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.





8




--------------------------------------------------------------------------------







c.

Reporting Status. During the period from the Closing Date to and the Fifth
Anniversary Date, the Company shall




(i)

timely file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the Exchange Act, and, unless such filing is publicly available on
the SEC’s EDGAR system (via the SEC’s web site at no additional charge), to
provide a copy thereof to the Buyer promptly after such filing,




(ii)

take all reasonable action under its control to ensure that Current Information
Reports are publicly available,




(iii)

not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination, and




(iv)

take all reasonable action under its control to qualify for and maintain the
continued listing and quotation and trading of its Common Stock (including,
without limitation, all Shares) on the Principal Trading Market or a listing on
the NASDAQ Capital, Global or Global Select Markets or AMEX.




d.

Registration Rights Agreement. As of the Buyer’s Closing Date, each of the Buyer
and the Company is executing and delivering the Registration Rights Agreement,
the terms of which are incorporated herein by reference. The Company agrees that
it will not file any other Registration Statement for a period of 120 days from
the effectiveness of the Registration Statement required to be filed under the
Registration Rights Agreement.




e.

Warrants.




(i)

The Company agrees to issue to the Buyer, and the Buyer agrees to purchase from
the Company, on the Buyer’s Closing Date two transferable warrants (“Warrant A”
and “Warrant B,” respectively; each, a “Warrant” and, collectively, the
“Warrants”) for the purchase of the number of shares, each equal to fifty
percent (50%) of the Issue Date Conversion Shares.




(ii)

(a)

Warrant A shall have an Exercise Price of $2.00 per share (subject to adjustment
as provided in Warrant A).




(b)

Warrant B shall have an Exercise Price of $4.00 per share (subject to adjustment
as provided in Warrant B).




(iii)

Each Warrant, whether issued on the Initial Closing Date or on an Additional
Closing Date, shall be exercisable commencing on its Issue Date and shall expire
on the Expiration Date.







(iv)

Except as specified above, each Warrant shall generally be in the form annexed
hereto as Annex V.




(v)

The Warrant Shares shall be subject to the provisions of the Registration Rights
Agreement.




f.

Use of Proceeds. The Company will use the net proceeds received hereunder
(excluding amounts paid as contemplated by the Joint Escrow Instructions) for
general corporate purposes.




g.

Independent Nature of Buyers' Obligations and Rights. The obligations of each
Buyer under the Transaction Agreements are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any Other Buyer under any one or more of
the Transaction Agreements. The decision of each Buyer or Other Buyer to
purchase Purchased Securities pursuant to the Transaction Agreements has been
made by such Buyer independently of any Other Buyer and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries, if
any, which may been made or given by any Other Buyer or any of their respective
officers, directors, principals, employees, agents, counsel or representatives
(collectively, including the Buyer, the “Buyer Representatives”). No Buyer
Representative shall have any liability to any Other Buyer or the Company
relating to or arising from any such information, materials, statements or
opinions, if any. Each Buyer acknowledges that no Other Buyer has acted as agent
for such Buyer in connection with making its investment hereunder and that no
Buyer will be acting as agent of such Other Buyer in connection with monitoring
its investment in the Purchased Securities or enforcing its rights under the
Transaction Agreements. Each Buyer shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Agreements, and it shall not be
necessary for any Other Buyer to be joined as an additional party in any
proceeding for such purpose.





9




--------------------------------------------------------------------------------







h.

Equal Treatment of Buyers. No consideration shall be offered or paid to the
Buyer or any Other Buyer (or any of their respective Affiliates or any Person
acting on their behalf, whether as an employee, agent, advisor, consultant,
representative or otherwise) to amend or consent to a waiver or modification of
any provision of any of the Transaction Agreements unless the same consideration
is also offered to all of the Buyers.




i.

Computation of Dates in Transaction Agreements. The Company and the Buyer agree
that, anything herein or in any other Transaction Agreement to the contrary
notwithstanding, all references in this Agreement or in any other Transaction
Agreement to a date determined (howsoever denominated) in relation to the
“Closing Date,” shall be deemed to refer to the date so determined in relation
to the Initial Closing Date, even if the Buyer’s Closing Date was subsequent to
the Initial Closing Date. In furtherance of the foregoing, and not in limitation
thereof, each Warrant shall have an Expiration Date based on the Initial Closing
Date.




j.

New Transactions. The Company covenants and agrees that, a it will not without
the prior written consent of a Majority in Interest of the Holders in each
instance (which consent is in the sole discretion of the Holders and may be
withheld for any reason or for no reason whatsoever),during the New Transaction
Period, enter into any New Transaction.




k.

Equivalence. If any Purchaser under this Securities Purchase Agreement during
the period from the Initial Closing Date to the Latest Closing Date shall
receive terms more favorable than the terms received by the Purchaser, the
Purchaser shall have the right to have the terms of the Transaction Agreements
adjusted, mutatis mutandis, to the terms of such other Purchaser’s
participation.




5.

TRANSFER AGENT INSTRUCTIONS.




a.

The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 4(a) hereof, it will give the
Transfer Agent no instructions inconsistent with instructions to issue Common
Stock from time to time upon conversion of the Purchased Shares or the exercise
of the Warrants, if any, as may be applicable from time to time, in such amounts
as specified from time to time by the Company to the Transfer Agent, bearing the
restrictive legend specified in Section 4(b) of this Agreement prior to
registration of the Shares under the Securities Act, registered in the name of
the Buyer or its nominee and in such denominations to be specified by the Holder
in connection therewith. Except as so provided, the Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Agreements. Nothing in this
Section shall affect in any way the Buyer's obligations and agreement to comply
with all applicable securities laws upon resale of the Securities. If the Buyer
provides the Company with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Buyer of any of the Securities in
accordance with clause (1)(B) of Section 4(a) of this Agreement is not required
under the Securities Act or upon request from a Holder while there is an
effective registration statement covering the sale of the relevant Shares, the
Company shall (except as provided in clause (2) of Section 4(a) of this
Agreement) permit the transfer of the Securities, as may be applicable, promptly
instruct the Transfer Agent to issue one or more certificates for Common Stock
without legend in such name and in such denominations as specified by the Buyer.




b.

The Holder of a Purchased Share or a Warrant shall be entitled to exercise its
conversion or exercise privilege with respect to the Purchased Share or the
Warrant, as the case may be, notwithstanding the commencement of any case under
11 U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s exercise privilege. The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of the Purchased Share or the exercise of the
Warrant. The Company agrees, without cost or expense to such Holder, to take or
to consent to any and all action necessary to effectuate relief under 11 U.S.C.
§362.




6.

CLOSING DATE.




a.

(i)

The Initial Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run; provided, however, that on the Initial Closing Date, the aggregate
subscriptions shall be for at least the Minimum Aggregate Purchase Price.




(ii)

If additional subscriptions and the related Purchase Price are received after
the Initial Closing Date, one or more Additional Closing Dates may be held;
provided that (i) for all Closing Dates, the aggregate Purchase Price of all
Buyers for all such Closing Dates shall not exceed

the Maximum Aggregate Purchase Price, and (ii) no Closing Date shall be later
than the Latest Closing Date.





10




--------------------------------------------------------------------------------







(iii)

Notwithstanding the foregoing, the Escrow Agent shall not be obligated to
arrange an Additional Closing Date unless both (x) such Additional Closing Date
is at least five (5) Trading Days after the previous Closing Date and (y) the
aggregate Purchase Price of the relevant Buyers on such Additional Closing Date
is equal to the lower of (1) Five Hundred Thousand Dollars ($500,000.00) or (2)
the amount equal to the Maximum Aggregate Purchase Price (or lower amount
designated in a Final Closing Notice, as defined below, from the Company to the
Escrow Agent) less the aggregate Purchase Price of all Buyers for all previous
Closing Dates. The term “Final Closing Notice” means a written notice from the
Company to the Escrow Agent which provides that (A) the Aggregate Purchase Price
for all Buyers under this Agreement will be a specified amount, which is lower
than the Maximum Aggregate Purchase Price, and (B) the next Additional Closing
Date will be the final Closing Date.




b.

The closing of the Transactions shall occur on the relevant Closing Date at the
offices of the Escrow Agent.




c.

(i)

If the Initial Closing Date does not occur by the close of business on July 31,
2010, then at any time after that date and prior to the date on which the
Initial Closing Date occurs, the Buyer may, by written notice to the Escrow
Agent (a “Cancellation Notice”) with a copy to the Company, request the return
by the Escrow Agent to the Buyer of the Buyer’s Purchase Price. Upon the Escrow
Agent’s receipt of such Cancellation Notice, if the Initial Closing Date has not
occurred prior to 5 PM (Eastern Time) of the Trading Day following such receipt
by the Escrow Agent, the Buyer shall have no further obligations under this
Agreement, including, without limitation, the obligation to pay any part of the
Purchase Price, and the Escrow Agent shall return the Buyer’s Escrow Funds to
the Buyer and the Certificates issued to the Buyer being held as part of the
Escrow Property to the Company.




(ii)

If the Escrow Agent receives a timely Cancellation Notice from the Buyer, but
the Initial Closing Date occurs prior to 5 PM (Eastern Time) of Trading Day
following the Escrow Agent’s receipt of such Cancellation Notice, the
Cancellation Notice shall be deemed null and void ab initio.




(iii)

If, as a result of effective one or more Cancellation Notices received from one
or more Buyers (whether such Buyers constitute all Buyers or less than all
Buyers), the Aggregate Purchase Price of all remaining Buyers is less than the
Minimum Aggregate Purchase Price, then the Initial Closing Date shall not occur
until the subscription of the Buyer and any Other Buyers who have not issued
Cancellation Notices are for at least the Minimum Aggregate Purchase Price. If,
as of the Latest Closing Date, the Initial Closing Date has not occurred, this
Agreement shall be deemed canceled with respect to all Buyers as if each of them
had timely given a Cancellation Notice.




d.

Notwithstanding anything to the contrary contained herein, the Escrow Agent will
be authorized to release the Escrow Funds to the Company and to others and to
release the other Escrow Property on the relevant Closing Date upon satisfaction
of the conditions set forth in Sections 7 and 8 hereof and as provided in the
Joint Escrow Instructions.




7.

CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.




The Buyer understands that the Company's obligation to sell the Purchased
Securities to the Buyer pursuant to this Agreement on the Buyer’s Closing Date
is conditioned upon:




a.

The execution and delivery of this Agreement, and, where indicated, the other
Transaction Agreements by the Buyer on or before such Closing Date;




b.

The execution and delivery by the Buyer to the Escrow Agent by such Closing Date
of good funds as payment in full of an amount equal to the Purchase Price in
accordance with this Agreement;




c.

The accuracy on such Closing Date of the representations and warranties of the
Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and




d.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.




8.

CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.




The Company understands that the Buyer's obligation to purchase the Purchased
Securities on the Buyer’s Closing Date is conditioned upon:




a.

The execution and delivery of this Agreement and the other Transaction
Agreements by the Company on or before such Closing Date;





11




--------------------------------------------------------------------------------







b.

The Certificate of Designations shall have been filed in the State of
Incorporation;




c.

The delivery by the Company to the Escrow Agent of the Closing Certificates in
accordance with this Agreement;




d.

The accuracy in all material respects on such Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date (except that, with respect to any Additional Closing
Date, the Company shall be deemed to have disclosed that Purchased Securities
have been issued and are outstanding, where the Purchase Price of all Buyers of
such Purchased Securities is not less than the Minimum Aggregate Purchase Price
and not more than the Maximum Aggregate Purchase Price), and the performance by
the Company on or before such date of all covenants and agreements of the
Company required to be performed on or before such date; and




e.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.




9.

NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of




(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,




(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,




in each case, addressed to each of the other parties thereunto entitled at the
addresses provided in Annex VI attached hereto (or at such other addresses as
such party may designate by ten (10) days’ advance written notice similarly
given to each of the other parties hereto).




10.

GOVERNING LAW.




a.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of laws.
Each of the parties consents to the exclusive jurisdiction of the federal courts
whose districts encompass any part of the County of New York or the state courts
of the State of New York sitting in the County of New York in connection with
any dispute arising under this Agreement or any of the other Transaction
Agreements and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper.




b.

JURY TRIAL WAIVER. The Company and the Buyer hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out or in connection with the
Transaction Agreements.




11.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company's and the Buyer's
representations and warranties herein shall survive for a period of three (3)
years from the date of the execution and delivery of this Agreement and the
payment of the Purchase Price, and shall inure to the benefit of the Investor
and the Company and their respective successors and assigns.




12.

MISCELLANEOUS.




a.

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




b.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.




c.

This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.




d.

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.





12




--------------------------------------------------------------------------------







e.

This Agreement may be signed in one or more counterparts, each of which shall be
deemed an original.




f.

A facsimile or other electronic transmission of this signed Agreement shall be
legal and binding on all parties hereto.




g.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.




h.

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.




i.

All dollar amounts referred to or contemplated by this Agreement or any other
Transaction Agreement shall be deemed to refer to US Dollars, unless otherwise
explicitly stated to the contrary.




j.

This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.







[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]





13




--------------------------------------------------------------------------------







[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]




IN WITNESS WHEREOF, with respect to the number of Purchased Shares and Purchase
Price specified below, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.




PURCHASED SHARES:

______________________________

[Note: Minimum Number of Purchased Shares is 250]




x Stated Value of $1,000 per share =




PURCHASE PRICE:

$_____________________________

[Note: Minimum Purchase Price is $250,000.00]




BUYER:




_____________________________

____________________________________

Address

Printed Name of Buyer

_____________________________

By: ________________________________

Telecopier No. ___________________

(Signature of Authorized Person)




____________________________________

___________________________________

Printed Name and Title

Jurisdiction of Incorporation or Organization




If the above Notice Address is not the Residence (for individual Buyer) or
Principal Place of Business (for Buyer which is not an individual), such
Residence or Principal Place of Business is:




_____________________________




_____________________________




_____________________________




COMPANY:




ABSOLUTE LIFE SOLUTIONS, INC.




By:  ___________________________




Title:  __________________________








14


